DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 19 September 2022, which has been entered and made of record.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 13, 15, 17-19, 23, 24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2014/0211213) in view of Mustufa et al. (US 2009/0326553; hereinafter "Mustufa").
Regarding claim 1, Weiss discloses A method for displaying guidance information during an image-guided medical procedure ("display the current shape of the guidewire," para. 48), the method comprising: receiving, by one or more hardware processors, data from a tracking system associated with an elongate device comprising a flexible body ("monitoring curvature along a guidewire," para. 39); calculating, by the one or more hardware processors, a bend radius along a length of the flexible body based on the data ("curvature radius," para. 35; " determination of bending and curvature values," para. 38); determining, by the one or more hardware processors, supplemental guidance information that includes an indication of whether the bend radius is less than a minimum allowable bend radius; augmenting, by the one or more hardware processors, one or more images with the supplemental guidance information to produce one or more augmented images by applying a scheme in which a portion of a graphical representation of the flexible body having a radius less than the minimum allowable bend radius is augmented with a first visual property; and displaying the one or more augmented images on a display device at a console ("if a determined curvature exceeds a threshold, the alarm may be configured to highlight – on the display – which part or location 210 of the guidewire has a too low curvature," para. 48).
Weiss does not disclose a display scheme in which a portion of the graphical representation of the flexible body having a radius within an alert range greater than the minimum allowable bend radius is augmented with a second visual property.
In the same art of computer-assisted medical procedures, Mustufa teaches a display scheme in which a portion of the graphical representation within an alert range is augmented with a second visual property ("highlighting of joints of instruments for identification, warning or alerting purposes … FIG. 14 shows a portion 1402 of the surgical tool 241 and a portion 1403 of the camera 211 highlighted to indicate that these portions are dangerously close to colliding," para. 75; "When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached," para. 73).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the color-coded thresholds of Mustufa to the flexible body bend radius alerts of Weiss, which would render obvious augmenting a portion of the graphical representation of the flexible body having a radius within an alert range greater than the minimum allowable bend radius with a second visual property.  The motivation would have been "to assist the operator in performing a medical procedure … provides a visual indication to an operator that indicates when joints and/or links and/or portions thereof of the articulatable instruments are nearing an undesirable or desirable event or condition" (paras. 8-10).
Regarding claim 7, the combination of Weiss and Mustufa renders obvious wherein the minimum allowable bend radius is selected to prevent a kink or damage to the flexible body ("By comparing the determined curvature with a threshold and possibly generating some notification to the user of the flexible medical instrument in case the curvature becomes less than the threshold it may be possible to avoid further bending of the instrument and, thereby avoid possible kinking or breaking of the instrument," Weiss, para. 14).
Regarding claim 8, the combination of Weiss and Mustufa renders obvious applying a color scheme to the graphical representation of the flexible body, wherein portions of the graphical representation of the flexible body corresponding to a bend radius less than the minimum allowable bend radius are shaded differently than portions of the graphical representation of the flexible body corresponding to a bend radius within the alert range ("When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached," Mustufa, para. 73; see claim 1 for motivation to combine).
Regarding claim 13, the combination of Weiss and Mustufa renders obvious wherein the one or more images include virtual images (e.g. the "display the current shape of the guidewire" of Weiss, para. 48 is considered a virtual image; additionally, the instrumentation images of Fig. 12-17 of Mustufa are considered virtual images; see claim 1 for motivation to combine).
Regarding claim 15, the combination of Weiss and Mustufa renders obvious wherein data from the tracking system is further associated with at least one of a position, an orientation, a speed, a velocity, a chemical environment, a thermal environment, a biological environment, a pose, and a shape of the elongate device ("the current shape of the guidewire," Weiss, para. 48).
Regarding claim 17, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claims 18 and 19, the combination of Weiss and Mustufa renders obvious wherein the tracking system includes a shape sensor and wherein the shape sensor includes a fiber optic bend sensor ("Fiber optic methods for determining curvature are known. However, according to this invention such optic methods can be utilized for determining bending of flexible medical instrument," Weiss, para. 30).
Regarding claims 23, 24, 29, and 31, they are rejected using the same citations and rationales set forth in the rejections of claims 7, 8, 13, and 15, respectively.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Mustufa, and further in view of House et al. (US 2012/0089022; hereinafter "House").
Regarding claim 6, the combination of Weiss and Mustufa does not disclose wherein the minimum allowable bend radius is selected to allow passage of a medical device through the flexible body.
In the same art of medical procedures using a flexible body, House teaches that a small bend radius is undesirable in order to allow passage of a medical device through the flexible body ("sharp bends in the medical device conduit … can impede the delivery of a medical device through the conduit," para. 40).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of House to the combination of Weiss and Mustufa, thereby informing the selection of the minimum allowable bend radius of the combination of Weiss and Mustufa based on the teachings of House.  The motivation would have been "deployment of an instrument through [a] sharp bend can be difficult" (House, para. 40).
Regarding claim 22, it is rejected using the same citations and rationales set forth in the rejection of claim 6.

Claims 12, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Mustufa, and further in view of Walker et al. (US 2017/0151027; hereinafter "Walker").
Regarding claim 12, the combination of Weiss and Mustufa does not disclose displaying actuation information on the display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius.
In the same art of steering a flexible body, Walker teaches displaying actuation information on the display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius ("The virtual directional indicators are continuously updated with the position of the elongate instrument to represent the direction the instrument would bend if the corresponding directional indicator on the user input device is activated," para. 74).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to the combination of Weiss and Mustufa.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).
Regarding claim 26, the combination of Weiss and Mustufa does not disclose wherein the supplemental guidance information includes corrective guidance information.
In the same art of steering a flexible body, Walker teaches wherein the supplemental guidance information includes corrective guidance information ("The virtual directional indicators are continuously updated with the position of the elongate instrument to represent the direction the instrument would bend if the corresponding directional indicator on the user input device is activated," para. 74; "supplementing or adjusting the user-commanded movements with robot-determined course-correcting movements," para. 113; "visual indicators are provided to help the user understand the relationship between the instrument and the targets and improve control over the instrument," para. 115).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to the combination of Weiss and Mustufa.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).
Regarding claim 27, the combination of Weiss, Mustufa, and Walker renders obvious wherein the corrective guidance information includes a direction to steer the flexible body to increase the bend radius (e.g. Walker, para. 74; see claim 26 for motivation to combine).
Regarding claim 28, the combination of Weiss, Mustufa, and Walker renders obvious display actuation information on a display device, the actuation information including a directional indicator to display the direction to steer the flexible body to increase the bend radius (e.g. Walker, para. 74; see claim 26 for motivation to combine).
Regarding claim 30, the combination of Weiss and Mustufa does not disclose wherein the images include video images.
In the same art of steering a flexible body, Walker teaches wherein the images include video images ("a data connection between the navigation system and the imaging system, or displaying frame grabbed video directly or composited with other imaging within the system," para. 90; "the imagery video from an imaging system, as shown for example in FIG. 11B, may be frame grabbed by the system and then processed using computer vision techniques to determine anatomical features of interest to create targets or provide additional guidance as the user is creating the targets," para. 95).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Walker to the combination of Weiss and Mustufa.  The motivation would have been that it "provides for more instinctive driving" of the elongate instrument (Walker, para. 74).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Mustufa, and further in view of Taniguchi et al. (US 6,432,041; hereinafter "Taniguchi").
Regarding claim 25, the combination of Weiss and Mustufa does not disclose wherein the one or more images include structural indicators, the structural indicators demarcating one or more portions of the flexible body that are steerable.
In the same art of computer-assisted medical procedures using flexible devices, Taniguchi teaches wherein the one or more images include structural indicators, the structural indicators demarcating one or more portions of the flexible body that are steerable (see Fig. 106).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taniguchi to the combination of Weiss and Mustufa.  The motivation would have been for "improving endoscopic examination efficiency" (Taniguchi, col. 5, lines 66-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611